Order reversed upon the law and the facts, without costs, and motion to punish defendant for contempt denied, without costs. A certified copy of the order directing defendant to pay alimony was never served upon him and, therefore, he may not be punished for contempt. Furthermore, a receiver, appointed to sequester defendant’s property, entered into the receivership, and has not been discharged. This constituted an election of remedies which prevents the punishment of defendant for contempt so long as the receivership lasts. Lazansky, P. J., Kapper, Hagarty, Seeger and Seudder, JJ., concur.